United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      January 5, 2004

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 03-20298
                             Summary Calendar


                         UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                   versus

                         WILLIAM DOUGLAS ROBERTS,

                                                     Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-02-CV-2874
                       USDC No. H-99-CR-471-1
                        --------------------

Before DUHÉ, EMILIO M. GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:1

      William Roberts, federal prisoner # 83923-079, appeals from

the district court’s dismissal with prejudice of his 28 U.S.C.

§   2255   motion   to   vacate   his   conviction   for   possession      and

transportation of child pornography in violation of 18 U.S.C.

§§ 2252A(a)(1),(a)(5)(B), 2256(8)(A).        The district court granted

Roberts a certificate of appealability (“COA”) on the issue whether

there was sufficient evidence to establish that Roberts possessed

and transported pornographic images of actual rather than virtual

      1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
children in compliance with Ashcroft v. Free Speech Coalition, 535
U.S. 234 (2002).      In reviewing the district court’s denial of a 28

U.S.C. § 2255 motion, this court examines the district court’s

factual findings for clear error and conclusions of law de novo.

United States v. Faubion, 19 F.3d 226, 228 (5th Cir. 1994).

       In Free Speech Coalition, the Supreme Court struck down two

definitional terms of child pornography under sections 18 U.S.C. §

2256(8)(B) & (D) as vague and overbroad as applied to virtual

pornography.      The Supreme Court retained the definition of child

pornography under section 18 U.S.C. § 2256(8)(A).

       This court need not reach the issue of whether Free Speech

Coalition applies retroactively to a case on collateral review,

because Roberts has not shown that the evidence introduced at

his   bench   trial   was    insufficient     to    sustain    his    conviction.

At    Roberts’s   trial,    two   witnesses    testified      regarding    their

examinations of the images retrieved from Roberts’s computer. From

the precise detail and explanations of the images given by these

witnesses, a reasonable person could infer that the images were of

actual children engaging in acts of child pornography as defined in

18 U.S.C. § 2256(8)(A).       See Jackson v. Virgina, 443 U.S. 307, 319

(1979).       Accordingly,    the   district       court’s    order    dismissing

Roberts’s 28 U.S.C. § 2255 motion is AFFIRMED.




                                      2